Exhibit 3.12 STATE OF DELAWARE CERTIFICATE OF MERGER OF DOMESTIC CORPORATION AND FOREIGN LIMITED LIABILITY COMPANY Pursuant to Title 8, Section 264(c) of the Delaware General Corporation Law, the undersigned corporation executed the following Certificate of Merger: FIRST: The name of the surviving corporation isEC Development, Inc., a Delaware Corporation, and the name of the limited liability company being merged into this surviving corporation is EC Development , LLC,a (list jurisdiction) Oklahoma limited liability company, SECOND: The Agreement of Merger has been approved, adopted, certified, executed and acknowledged by the surviving corporation and the merging limited liability company, THIRD: The name of the surviving corporation is EC Development , Inc . FOURTH: The merger is to became effective on upon filing FIFTH: The Agreement of Merger is on file atEC Development , Inc., acArthur Street, Shawnee, OK 74804, the place of business of the surviving corporation. SIXTH: A copy of the Agreement of Merger will be furnished by the corporation on request, without cast, to any stockholder of any constituent corporation or member of any constituent limited liability company. SEVENTH: The Certificate of incorporation of the surviving corporation shall be its Certificate of Incorporation. IN WITNESS WHEREOF, said Corporation has caused this certificate to be signed by an authorized officer, the22day ofJuly, A.D.,2010. By: /s/ Randy Edgerton Name:Randy Edgerton Print or Type Title:Director and CFO
